Citation Nr: 0812650	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  95-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the shoulders.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for soft tissue 
sarcoma.

4.  Entitlement to service connection for dyshidrosis of the 
hands and feet.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

These issues were before the Board in March 2005.  The issues 
of entitlement to service connection for soft tissue sarcoma 
and dyshidrosis of the hands and feet were remanded for 
further development.  The RO issued a supplemental statement 
of the case addressing these two issues in May 2007.

The issues of entitlement to service connection for 
degenerative joint disease of the shoulders and degenerative 
joint disease of the cervical spine were denied by the Board 
in March 2005.  The Board decision was appealed, and in 
September 2007, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision.  

As noted in the March 2005 decision and remand, the Board 
notes that the Attorney at Law listed on the title page of 
this decision as the veteran's representative has limited his 
representation to the issues of service connection for 
degenerative joint disease of the shoulders and degenerative 
joint disease of the cervical spine.  The veteran is not 
represented on the issues of service connection for 
dyshidrosis of the hands and feet and soft tissue sarcoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Court vacated the Board's March 2005 decision on the 
issues of entitlement to service connection for degenerative 
joint disease of the shoulders and degenerative joint disease 
of the cervical spine, because it found that the VCAA notice 
provided to the veteran was inadequate and that the Board had 
failed to rebut the presumption that the error was 
prejudicial to the veteran.  The RO should issue proper VCAA 
notice that specifically addresses the issues of entitlement 
to service connection for degenerative joint disease of the 
shoulders and degenerative joint disease of the cervical 
spine.

In March 2005, the Board remanded the issues of entitlement 
to service connection for soft tissue sarcoma and dyshidrosis 
of the hands and feet.  The remanded included an instruction 
to furnish the veteran with an appropriate VCAA notice letter 
with regard to these issues.  The RO's May 2007 supplemental 
statement of the case states that "A letter dated May, 3, 
2005, was sent to you notifying you of what the evidence must 
show to establish entitlement and requesting that you tell us 
of any medical evidence that you felt was pertinent to your 
claim."  The only VCAA notice letter is dated May 4, 2005, 
and it is limited to the issue of entitlement to an increased 
rating for diabetes mellitus, type II (an issue over which 
the Board does not have jurisdiction).  The RO did not 
provide adequate VCAA notice to the veteran specifically 
regarding the issues of entitlement to service connection for 
soft tissue sarcoma and dyshidrosis of the hands and feet.  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.

The RO should issue proper VCAA notice that specifically 
addresses the issues of entitlement to service connection for 
soft tissue sarcoma and dyshidrosis of the hands and feet.   

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The new 
requirements do not constitute the basis of this remand.  
However, since these issues need to be remanded on other 
grounds, the Board finds that the RO should comply with the 
most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
with regard to the issues of entitlement 
to service connection for degenerative 
joint disease of the shoulders and 
degenerative joint disease of the 
cervical spine.  The RO should ensure 
that the veteran is furnished proper 
notice in compliance with 38 C.F.R. § 
3.159(b)(1), and the Dingess/Hartman 
decision, including notice of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and evidence 
that VA will seek to provide, and (c) the 
information and evidence that the veteran 
is expected to provide, to include the 
need to submit all pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).

2.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
with regard to the issues of service 
connection for dyshidrosis of the hands 
and feet and for soft tissue sarcoma. The 
RO should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), and the 
Dingess/Hartman decision, including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



